Case: 17-13983   Date Filed: 05/02/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13983
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:16-cr-00376-VEH-HNJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ANTONIO SANTIAGO-SANTIAGO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                              (May 2, 2018)

Before WILSON, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 17-13983     Date Filed: 05/02/2018     Page: 2 of 3


      Antonio Santiago-Santiago appeals his conviction following his conditional

plea of guilt to possession with intent to distribute methamphetamine and cocaine,

21 U.S.C. § 841(a), (b)(1)(C). Santiago challenges the denial of his motion to

suppress evidence, including cocaine and methamphetamine, seized after a traffic

stop of a car he was driving. Because the district court committed no clear error in

finding that Santiago voluntarily consented to the search of the car, we affirm.

      The denial of a motion to suppress presents mixed questions of law and fact.

United States v. Delancy, 502 F.3d 1297, 1304 (11th Cir. 2007). We review

questions of law de novo and findings of fact for clear error. Id.

      The Fourth Amendment provides, “T]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no warrants shall issue, but upon probable

cause.” U.S. CONST. Amend. IV. Traffic stops are seizures under the Fourth

Amendment. Delaware v. Prouse, 440 U.S. 648, 653 (1979). A traffic stop does

not violate the Fourth Amendment if it is based on probable cause or reasonable

suspicion that a violation has occurred. United States v. Harris, 526 F.3d 1334,

1337 (11th Cir. 2008). A traffic stop may last no longer than necessary to

effectuate its purpose unless there is articulable suspicion of other illegal activity.

United States v. Purcell, 236 F.3d 1274, 1277 (11th Cir. 2001). But “where a

reasonable person would feel free to decline the officers’ requests or otherwise


                                            2
               Case: 17-13983     Date Filed: 05/02/2018    Page: 3 of 3


terminate the encounter, the encounter with the police is consensual, and the

Fourth Amendment is not implicated.” United States v. Ramirez, 476 F.3d 1231,

1238 (11th Cir. 2007) (internal quotation marks and citation omitted). A search is

reasonable and does not require a warrant if an officer obtains voluntary consent.

Schneckloth v. Bustamonte, 412 U.S. 218, 222 (1973). Voluntariness is a question

of fact that we review for clear error. Id. at 227; United States v. Spivey, 861 F.3d

1207, 1212 (11th Cir. 2017).

      The district court committed no clear error in finding that Santiago

voluntarily consented to the search of his vehicle. Before he asked for consent to

search the car, the officer told Santiago, in his first language of Spanish, that he

was free to go. A reasonable person would have felt free to decline the request to

search. Ramirez, 476 F.3d at 1238. After the officer asked for consent, Santiago

responded in Spanish, “check it.” Because the traffic stop had terminated when the

officer asked for consent, it is irrelevant whether the officer had a suspicion of

illegal conduct. Id. at 1240. Nothing in the record suggests that the officer

employed any coercion in obtaining Santiago’s consent. The district court did not

err when it denied Santiago’s motion to suppress.

      AFFIRMED.




                                           3